


May 2, 2012




Mario Portela
15 English Heather Place
The Woodlands, TX 77382


Dear Mario:


This letter (sometimes referred to herein as the “Agreement”) sets forth the
terms and conditions of your separation from Amyris, Inc. (“Amyris” or the
“Company”). Your last day of employment at Amyris will be May 8, 2012 (the
“Separation Date”), and you will be paid on that date all wages, including any
accrued but unused vacation, subject to standard payroll deductions and
withholdings. You have not earned and you will not be paid any bonus for fiscal
2012.
Except as otherwise expressly provided below with respect to specified equity
grants: (i) the last day of vesting of your Amyris equity awards (options and
restricted stock units) will be the Separation Date, after which you have three
months in which to exercise any portion of your stock options vested through
that date; and (ii) all unvested portions of the Amyris equity awards (options
and restricted stock units) issued to you will be canceled effective as of the
Separation Date.
Your health benefits through Amyris, including (but not limited to):
comprehensive medical, dental and vision insurance coverage, long term
disability, life, and AD&D, as well as vacation accruals, and the opportunity
for program participation in the Amyris 401K plan, will cease effective as of
the Separation Date. Subsequent to this date, you may have the ability to extend
your medical, dental and vision coverage under the federal COBRA law, or if
applicable, state insurance laws, at your own expense.
You will be entitled to the above benefits whether or not you sign this
Agreement below. However, you will only receive the benefits described in the
bullet points below if you agree to and comply with all of the terms of this
Agreement, including those that follow.
In exchange for your agreement to the following terms, including the release of
claims set forth herein (the “Release”) attached hereto as Exhibit A by no
earlier than your Separation Date and no later than the deadline for returning
the Release (set forth therein) and your compliance with the terms of this
Agreement as provided in your Amended and Restated Employment Terms letter dated
April 18, 2011 (your “Employment Terms”), Amyris will provide you with
additional assistance for your transition from Amyris, as outlined below:


•
Amyris will provide you with severance payments in an amount equivalent to your
current salary for 12 months beyond the Separation Date, payable on the
Company's regular payroll dates, provided that these payments will be terminated
as of the date you commence employment with another employer or any other
engagement (including consulting engagements of indefinite duration or duration
of at least one year) where you are paid at least as much in cash compensation
on an annualized basis as your annual base salary at the Company for 2012 (each,
an “Engagement”).


1

--------------------------------------------------------------------------------




•
If you timely elect to continue your health insurance coverage under COBRA
following your Separation Date, then Amyris will pay your monthly premium under
COBRA until the earlier of (i) 12 months following the Separation Date, or (ii)
the date upon which you commence employment with another entity other than
Amyris or participate in any other Engagement. [to be confirmed this is same
medical insurance coverage benefit in place prior to Separation Date]



•
In consideration of your past services, you were approved for and will receive a
restricted stock unit award of 50,000 restricted stock units under the Company's
2010 Equity Incentive Plan, which restricted stock unit award will be granted on
May 7, 2012, provided you remain employed on such grant date. Such award will be
subject to the Company's standard terms and conditions under its relevant equity
incentive plan and grant documents, except as modified herein, and will vest as
follows: (1) if you sign the Release, the award will vest as to 100% of the
units subject to the award on the day after the seventh day of the revocation
period in the Release); and (2) if you do not sign the Release by the deadline,
or you revoke the Release, as of the date of such failure to sign or such
revocation, whichever is earlier, all units subject to the award will be
forfeited to the Company and all your rights to the units will immediately
terminate and be forfeited. Notwithstanding the termination provisions thereof,
such restricted stock unit awards will remain outstanding following the
Separation Date through the date of their termination or acceleration as
described herein.



•
Amyris will reimburse you for and /or directly pay up to $10,000 in total
relocation costs associated with your move from the Bay Area back to Texas.

If you deliver the Release by the deadline for the Release, Amyris will commence
payment to you of the salary continuation described in this Agreement on the
first regular payroll date following the effectiveness of the Release (i.e., the
day after the seven-day revocation period of the Release, provided you do not
revoke it), provided that if such date is within five days of the payroll date,
such payments will commence as of the next payroll date. To the extent required,
the first payment thereof will include a catch-up payment covering the amount
that would have otherwise been paid during the period between your termination
of employment and the first payment date but for the application of this
provision, and the balance of the installments will be payable over the
remainder of the twelve month period.
As provided in your Employment Terms, you will notify Amyris in writing within
five days of your acceptance of an offer of employment with any entity other
than Amyris or for any other type of Engagement, and will accordingly identify
the date upon which you will commence such employment or Engagement in such
writing; the salary and benefits continuation benefits provided above are
intended to be provided to you as you actively seek future employment or another
Engagement, and therefore, as noted, will cease once you have secured such
employment or Engagement.
You acknowledge and agree that the foregoing benefits will constitute
satisfaction in full by Amyris of all benefits to which you may be entitled in
connection with the termination of your employment under your Employment Terms
(and any other agreements), and that such benefits are payable only upon your
satisfaction of all conditions herein.
By your Separation Date, you will return to the Company all Company documents
(and all copies thereof) and other Company property and materials in your
possession, or your control, including, but not limited to, Company files,
laptop, Blackberry, notes, memoranda, correspondence, lists, drawings, records,
plans and forecasts, financial information, personnel information, customer and

2

--------------------------------------------------------------------------------




customer prospect information, sales and marketing information, product
development and pricing information, specifications, computer-recorded
information, tangible property, credit cards, entry cards, identification badges
and keys; and any materials of any kind which contain or embody any proprietary
or confidential material of the Company (and all reproductions thereof).
You acknowledge your continuing obligations under your Employee Proprietary
Information and Inventions Agreement (“PIIA”) which include but are not limited
to the obligation to refrain from any unauthorized use or disclosure of any
confidential or proprietary information of the Company, as well as the
obligation to not solicit (directly or indirectly) the Company's employees for a
period of one year (12 months). Failure to comply with this provision shall be a
material breach of this Agreement. You also acknowledge your continuing
obligations under your Mutual Agreement to Binding Arbitration (“the Arbitration
Agreement”). Copies of the PIIA and Arbitration Agreement are enclosed herewith.
You agree not to disparage the Company, or the Company's officers, directors,
employees, shareholders and agents, affiliates and subsidiaries in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that you will respond accurately and fully to any question,
inquiry or request for information when required by legal process. The Company
agrees that the officers and directors will refrain from making statements that
disparage your reputation. Failure to comply with this provision shall be a
material breach of this Agreement.
For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), each salary continuation payment under Section 2 is hereby
designated as a separate payment.  If the Company determines that you are a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your separation from service (as defined below), then (i) the salary
continuation payments under this Agreement, to the extent that they are subject
to Section 409A of the Code, will commence during the seventh month after your
separation from service (ii) the installments that otherwise would have been
paid during the first six months after your separation from service will be paid
in a lump sum when the salary continuation payments commence and (iii) any other
payments or benefits to which you become entitled under this Employment
Agreement, or under any agreement or plan referenced herein, in connection with
your separation from service that constitute deferred compensation subject to
Section 409A of the Code, shall not be made or commence until the earliest of
(i) the expiration of the six (6) month period measured separation from service;
or (ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral.  Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest).
Any termination of your employment is intended to constitute a “separation from
service” and will be determined consistent with the rules relating to a
“separation from service” as such term is defined in Treasury Regulation Section
1.409A-1. To the extent that any provision of this Agreement is ambiguous as to
its compliance with Section 409A of the Code, the provision will be read in such
a manner so that all payments hereunder comply with Section 409A of the Code. 
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of

3

--------------------------------------------------------------------------------




any in-kind benefit, in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
This Agreement, together with the PIIA and Arbitration Agreement, and the
attached Exhibit A, is the full and final expression of our agreement regarding
the termination of your employment with Amyris, and supersedes all prior
discussions or agreements between us (written or oral) regarding the termination
of your employment. This Agreement cannot be changed or modified, in whole or in
part, other than in writing signed by both you and an authorized representative
of Amyris. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and Amyris, and inure to the benefit of both
you and Amyris, and your and its heirs, successors and assigns. Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach. For purposes of construing this Agreement, any
ambiguities shall not be construed against either party as the drafter. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible. This Agreement shall in all respects be governed by and construed in
accordance with the laws of the State of California (including all matters of
construction, validity and performance), without regard to conflicts of law
principles. This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile signatures shall be equivalent to
original signatures.
To accept this Agreement, please sign and date this letter and return it to
Debra Thompson by May 9, 2012. (An extra copy for your records is enclosed.)




/s/ John Melo                    5/2/12        
John Melo                    Date
Chief Executive Officer




Enclosures:
Proprietary Information and Inventions Agreement
Mutual Agreement to Binding Arbitration
Disclosure Under Title 29 U.S. Code Section 626(f)(1)(H)




By signing this letter, I, Mario Portela, acknowledge that I have had the
opportunity to review this Agreement, that I understand the terms of the
Agreement, and that I voluntarily agree to all of the terms in this Agreement.






/s/ Mario Portela                May 2, 2012    
Mario Portela                    Date

4

--------------------------------------------------------------------------------




Exhibit A
Release


In consideration of the severance benefits (the “Severance Benefits”) offered to
me by Amyris, Inc. (the “Employer”) pursuant to my Agreement with Employer dated
May 1, 2012 (the “Agreement”) and in connection with the termination of my
employment, I agree to the following general release (the “Release”).


1.On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release.  The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer and the
termination of such employment.  All such claims (including related attorneys'
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort.  This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity.  The parties agree to
apply California law in interpreting the Release.  Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute.  Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which, if known to him, must have
materially affected his settlement with the debtor.”


2.This Release does not extend to, and has no effect upon, any benefits that
have accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.


3.In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release.  I
understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or rights, if any:  (a) under applicable
workers' compensation laws; (b) to seek unemployment benefits; (c) to file a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any applicable state agency; (d) provide truthful testimony if under subpoena to
do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release.  Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer of Employer or otherwise in connection with my employment with Employer,
under Employer's bylaws or other governing

5

--------------------------------------------------------------------------------





instruments or any agreement addressing such subject matter between Employer and
me (including any fiduciary insurance policy maintained by Employer under which
I am covered) or under any merger or acquisition agreement addressing such
subject matter, (b) any obligations owed to me pursuant to the Agreement, (c) my
rights of insurance under any liability policy covering Employer's officers (in
addition to the rights under subsection (a) above), or (d) any accrued but
unpaid wages; any reimbursement for business expenses pursuant to Employer's
policies for such reimbursements, any outstanding claims for benefits or
payments under any benefit plans of Employer or subsidiaries, any accrued but
unused vacation, any ongoing agreements evidencing outstanding equity awards
granted to me, any obligations owed to me pursuant to the terms of outstanding
written agreements between myself and Employer and any claims I may not release
as a matter of law, including indemnification claims under applicable law. To
the fullest extent permitted by law, any dispute regarding the scope of this
general release shall be resolved through binding arbitration pursuant to
Section 11 below, and the arbitration provision set forth in the Agreement.


4.I understand and agree that Employer will not provide me with the Severance
Benefits unless I execute the Release.  I also understand that I have received
or will receive, regardless of the execution of the Release, all wages owed to
me together with any accrued but unused vacation pay, less applicable
withholdings and deductions, earned through my termination date.


5.As part of my existing and continuing obligations to Employer, I have returned
to Employer all documents (and all copies thereof) and other property belonging
to Employer that I have had in my possession at any time, including but not
limited to files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Employer (and all reproductions thereof).  I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Employer, or with a predecessor or
successor of Employer, pursuant to the terms of such agreement(s).


6.I represent and warrant that I am the sole owner of all claims relating to my
employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.


7.I agree to keep the Severance Benefits and the provisions of this Release
confidential and not to reveal their contents to anyone except my lawyer, my
spouse or other immediate family member, and/or my financial consultant, or as
required by legal process or applicable law.


8.I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or me.


9.I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or myself.


10.I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders,
vendors, products or services, business, technologies, market position or
performance. Nothing in this paragraph shall prohibit me from providing truthful
information in response to a subpoena or other legal process.


11.Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled by
arbitration in accordance with the arbitration provision of the Agreement.  If
for any reason the arbitration procedure set forth in the Agreement is
unavailable, I agree to arbitration under the employment arbitration rules of
the American Arbitration Association or any successor

6

--------------------------------------------------------------------------------




hereto.  The parties further agree that the arbitrator shall not be empowered to
add to, subtract from, or modify, alter or amend the terms of the Release.  Any
applicable arbitration rules or policies shall be interpreted in a manner so as
to ensure their enforceability under applicable state or federal law.


12.I agree that I have had at least forty-five (45) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release.  I
understand that the offer of the Severance Benefits and the Release shall expire
on the forty-sixth (46th) calendar day after my employment termination date if I
have not accepted it by that time.  I further understand that Employer's
obligations under the Release shall not become effective or enforceable until
the eighth (8th) calendar day after the date I sign the Release provided that I
have timely delivered it to Employer (the “Effective Date”) and that in the
seven (7) day period following the date I deliver a signed copy of the Release
to Employer I understand that I may revoke my acceptance of the Release.  I
understand that the Severance Benefits will become available to me after the
Effective Date.


13.In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included
herein.  Furthermore, the Release and the Agreement contain our entire
understanding regarding eligibility for and the payment of severance benefits
and supersedes any or all prior representations and agreements regarding the
subject matter.  Once effective and enforceable, this agreement can only be
changed by another written agreement signed by me and an authorized
representative of Employer.


14.Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims.  I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.


[Signature Page to General Release Agreement Follows]



7

--------------------------------------------------------------------------------




EXECUTIVE'S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING:  I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS.  I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.


Date delivered to employee May 2, 2012
Deadline for returning release: June 16, 2012
(DO NOT RETURN RELEASE BEFORE May 9, 2012)
Executed this 9 day of May, 2012.
/s/ Mario Portela        
Signature
Mario Portela            
Name (Please Print)






[Signature Page to General Release Agreement]







8